J-S67001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: I.L.H.L. AND           :   IN THE SUPERIOR COURT OF
    V.C., MINORS                               :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2086 EDA 2017

                       Appeal from the Decree June 5, 2017
         in the Court of Common Pleas of Monroe County Orphans' Court
                        at No(s): 8 OCA 2017, 9 OCA 2017


BEFORE:      GANTMAN, P.J., MUSMANNO, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED NOVEMBER 06, 2017

        Appellant, M.C. (“Mother”), files this appeal from the decrees dated and

entered June 5, 2017, in the Monroe County Court of Common Pleas, granting

the petition of Monroe County Children and Youth Services (“CYS”) and

involuntarily terminating her parental rights to her minor, dependent

daughter, V.C., born in July 2015, and minor, dependent son, I.L.H.L., born

in September 2016 (collectively, the “Children”), pursuant to the Adoption Act,

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).1 After review, we affirm the

trial court’s decrees.


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 By the same decrees, the trial court also involuntarily terminated the
parental rights of S.F. (“Father”) with respect to the Children. Father filed a
separate appeal addressed by a separate memorandum at Superior Court
Docket Nos. 2203 & 2205 EDA 2017.
J-S67001-17



       The trial court summarized the relevant procedural and factual history

as follows:

                            I.      FINDINGS OF FACT

                                          ...

       4. [CYS] first received a referral on August 5, 2015 that Mother
       had given birth to [V.C.], who had remained in the hospital due to
       a premature birth.

       5. Two more referrals were received on August 6 and August 11,
       2015 with concerns regarding housing, [Mother] not following
       through with services, and her ability to properly parent because
       of mental and physical limitations.[2]

       6. CYS began working with Mother and provided her with services,
       such as Justice Works Youth Care and Nurse Family Partnership.
       Mother was doing well with the help of the supports in place and
       [V.C.] was discharged from the hospital in the care of Mother.[3]

       7. On August 24, 2015, CYS learned that Mother had re-located
       back to live with her father and his five other children, that some
       of those children had lice, and that Mother and [V.C.] were
       sleeping in one of the other children’s room[s].

       8. On August 31, 2015, the agency was made aware that Mother
       had left the residence to move to a third residence.


____________________________________________


2 Beyond V.C.’s prematurity in weighing three pounds, six ounces at birth, the
initial referral expressed concerns related to Mother’s mental health,
intellectual limitations, domestic violence, and lack of appropriate housing.
Notes of Testimony (“N.T.”), 5/23/17, at 7-8. The next referrals related
concerns regarding Mother’s ability to properly parent, suspicions that Mother
had a contagious skin condition, and Father’s outstanding criminal warrants.
Id. at 9-10.

3 Mother reported that she and V.C. would be residing with her mother at a
hotel upon release from the hospital. N.T. at 10. Subsequent to another
referral related to housing and/or homelessness, Mother again reported that
she would be residing with her mother. Id. at 12.

                                           -2-
J-S67001-17


       9. There were also allegations that Mother left [V.C.] alone with
       [Mother’s] ten (10) year old sibling who had aggressive behavioral
       issues and that she had missed [V.C.]’s pediatrician appointment.

       10. On September 1, 2015, CYS learned that Mother had moved
       to a fourth residence.

       11. Attempts to contact Mother were unsuccessful and she was
       not in contact with any of her service providers.

       12. On September 7, 2015, Mother brought [V.C.] to the hospital
       due to having possible burn marks on her palms and scalp which
       ended up being a skin rash. Concerns were that Mother dropped
       [V.C.] off at the hospital and then left, instead of waiting with the
       child.

       13. Emergency Protective Custody of [V.C.] was requested by
       CYS and granted by the Honorable Stephen M. Higgins on
       September 8, 2015 and continued at the Shelter Care hearing held
       on September 11, 2015.

       14. [V.C.] was found to be a dependent child by the Honorable
       David J. Williamson by Order dated September 21, 2015.

       15. Said placement of [V.C.] was reviewed and continued by
       further Orders of Court dated December 11, 2015, March 16,
       2016, June 8, 2016 and November 14, 2016. By Order dated
       November 14, 2016, [V.C.]’s goal was changed to Adoption.[4]

       16. Paternity of [V.C.] was questioned, but a paternity test
       determined that [Father] is [V.C.]’s father.

       17. Neither Mother nor Father have had stable income.

       18. [Mother] had filed a Protection from Abuse petition against
       Father in September[] 2015, which was dismissed after she failed
       to appear at the hearing.

       19. Mother did not have stable housing and spent time living in a
       tent, then at a motel with [her paramour I.L.] in early October

____________________________________________


4Upon review of the certified record, while dated November 14, 2016, the
goal change order was filed and entered on November 16, 2016. Neither
Mother nor Father appealed the goal change to adoption.



                                           -3-
J-S67001-17


       2015, and then moved to Louisiana in late October 2015 with
       Father.

       20.   Mother has mental health issues for which she takes
       prescribed medication and she has physical limitations with her
       arm.[5]

       21. Father was then arrested in Louisiana in January 2016 for an
       incident that had occurred previously in Pennsylvania. He was
       charged with Criminal Attempt – Murder of the First Degree,
       Aggravated Assault, Recklessly Endangering Another Person and
       Terroristic Threats with Intent to Terrorize Another and eventually
       returned to Pennsylvania.[6]

       22. On that same day, Mother informed CYS that she was on her
       way back to Pennsylvania due to Father’s incarceration. Mother
       and Father had no visits or contact with [V.C.] from October 2015
       through January 2016 while they resided in Louisiana.[7]

       23. Upon Mother’s return to Pennsylvania in June 2016, she
       visited with [V.C.] and began residing again with her [] paramour
       [I.L.].

       24. Mother advised she was expecting her second child and that
       [I.L.] was the father, even though the timing of the pregnancy
       indicated Mother became pregnant when she was in Louisiana with
       Father.

       25. A paternity test determined that [Father] was the father of
       [I.L.H.L.], [born in September of 2016], and not [Mother]’s
       paramour, [I.L.], as she had claimed.

____________________________________________


5 Mother suffers from depression and anxiety, and has some paralysis in one
of her hands. N.T. at 8, 11.

6We note that Father was extradited back to Pennsylvania from Louisiana.
N.T. at 57-58.

7 Testimony was presented that Mother and Father sent a package to CYS
from Louisiana for V.C’s foster parents which included a onesie and a pacifier.
N.T. at 52. Testimony was additionally presented as to the parents’ inability
to have appropriate contact with foster parents. Id. at 52-53.




                                           -4-
J-S67001-17


       26. Emergency Protective Custody of [I.L.H.L.] was requested by
       CYS and granted by the Honorable David J. Williamson on
       September 8, 2016 and continued at the Shelter Care hearing held
       on September 12, 2016.

       27. [I.L.H.L.] was found to be a dependent child by the Honorable
       David J. Williamson by Order dated September 21, 2016.

       28. Said placement of [I.L.H.L.] was reviewed and continued by
       further Order of Court dated December 8, 2016.

       29. A goal change hearing on [V.C.] was held November 14,
       2016. A goal change hearing on [I.L.H.L.] was held on May 23,
       2017 together with the Petition for Termination of Parental
       Rights.[8]

       30. Mother has not completed parenting classes and her visitation
       has been inconsistent. Mother’s last visit . . . occurred on
       February 15, 2017.

                                           ...

       32. Mother has changed her residence at least fourteen (14)
       times since August 2015.

       33. Mother is pregnant again and expecting twins.

       34. Mother stopped all contact with CYS since March 2017.[9]

       35. Father has remained incarcerated following his return from
       Louisiana. He entered a guilty plea to Aggravated Assault and was
       sentenced on November 14, 2016 to not less than twenty five (25)
       months nor more than one hundred twenty (120) months. He is



____________________________________________


8 By order dated and entered May 23, 2017, I.L.H.L.’s goal was changed to
adoption. Permanency Review Order, 5/23/17. Mother does not appeal the
goal change to adoption. As Mother does not appeal this order, any such
claims related thereto are not preserved. Pa.R.A.P. 903(a) (a notice of appeal
shall be filed within thirty days after the entry of the order from which the
appeal is taken).

9 While I.L. or family members cancelled Mother’s scheduled visitation on her
behalf into March 2017, CYS case worker, Jennifer Payne, testified that she
last spoke to Mother on February 15, 2017. N.T. at 76, 79.

                                           -5-
J-S67001-17


       currently incarcerated at SCI [State Correctional Institution]
       Mahanoy.

       36. Father had not completed any of the goals outlined in the
       Child Permanency Plan, including mental health treatment.

       37. Visits are not occurring with Father due to his incarceration
       and health concerns for [V.C.].

       38. [I.L.H.L.] is placed with [V.C.] in a foster home that is able
       to provide permanency.

       39. [I.L.H.L.] and [V.C.] are bonded with each other and their
       foster family.

       40. Foster parents want to adopt [I.L.H.L.] and [V.C.].

Opinion (I.L.H.L.), 6/5/17, at 1-6.10

       CYS filed petitions to terminate the parental rights of Mother and Father

to V.C. and I.L.H.L. on February 3, 2017. The trial court held a hearing on

May 23, 2017. In support thereof, CYS presented the testimony of Kate Croll,

supervisor of the CYS Intensive Unit, and Jennifer Payne, CYS case worker.11

The Guardian ad litem, Lara Kash, Esquire, further presented the testimony

of Angela Laubach-Huerta, a nurse at the Nurse-Family Partnership.12 Mother
____________________________________________


10 While addressing Mother and Father together, the court issued separate
opinions for both V.C. and I.L.H.L. These opinions, however, are substantially
similar. See Opinion (I.L.H.L.), 6/5/17; Opinion (V.C.), 6/5/17.

11CYS further presented Exhibits 1 through 22, which were admitted without
objection. N.T. at 45, 80.

12  Court-appointed counsel for the Children, Barbara Fitzgerald, Esquire, was
also present and participated in the termination hearing. Subsequent to the
filing of the within appeal, Ms. Kash resigned and Ms. Fitzgerald was
substituted as guardian ad litem. Order, 7/12/17. Notably, when questioned
by the court at the close of the hearing, Ms. Fitzgerald did not express an
opinion as to termination given the Children’s age and their inability to express



                                           -6-
J-S67001-17



was present in the courtroom and Father was present via video conference

from SCI Mahanoy. While both parents were represented by counsel, neither

party testified or offered any evidence on their behalf.

       By decrees dated and entered June 5, 2017, the trial court involuntarily

terminated the parental rights of Mother and Father pursuant to 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b).            Accompanying these decrees were

opinions addressing the trial court’s rationale for the termination of parental

rights.    See Opinion (I.L.H.L.), 6/5/17, at 6-12; Opinion (V.C.), 6/5/17, at

6-11. On June 30, 2017, Mother, through appointed counsel, filed a notice of

appeal, along with a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).13           Pursuant to a Statement

Pursuant to Pa.R.A.P. 1925(a) dated and entered July 10, 2017, the court

indicated that it had adequately addressed the issues raised on appeal in its

opinion submitted with its decrees terminating parental rights.             See

Statement Pursuant to Pa.R.A.P. 1925(a), 7/10/17.
____________________________________________


their views. N.T. at 111. Ms. Kash, however, offered an opinion in favor of
termination. Id. at 112.

13 The trial court entered separate decrees terminating Mother’s parental
rights to each of the Children. Mother improperly filed only one notice of
appeal and one concise statement of errors complained of on appeal from the
decrees. See Pa.R.A.P. 341, Note (“Where, however, one or more orders
resolves [sic] issues arising on more than one docket or relating to more than
one judgment, separate notices of appeal must be filed.”). Because Mother’s
arguments on appeal are identical as to the Children, we discern no prejudice
arising from her procedural misstep. Therefore, we decline to quash or
dismiss Mother’s appeal.



                                           -7-
J-S67001-17



       On appeal, Mother raises the following issues for our review:

       Did [CYS] fail to present clear and convincing evidence that
       termination of [M]other’s parental rights served the needs and
       interests of her children, V.C. and I.L.H.L.?

       Did the trial court err in terminating [M]other’s parental rights
       without clear and convincing evidence that termination of
       [M]other’s parental rights served the needs and interests of her
       children, V.C. and I.L.H.L.?

Mother’s Brief at 11.14

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
       A.3d 817, 826 (2012)]. “If the factual findings are supported,
       appellate courts review to determine if the trial court made an
       error of law or abused its discretion.” Id. “[A] decision may be
       reversed for an abuse of discretion only upon demonstration of
       manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
       Id. The trial court’s decision, however, should not be reversed
       merely because the record would support a different result. Id.
       at [325-26, 47 A.3d at] 827. We have previously emphasized our
       deference to trial courts that often have first-hand observations of
       the parties spanning multiple hearings. See In re R.J.T., [608
       Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

____________________________________________


14We read these two issues together as a challenge to the sufficiency of the
evidence as it relates to Section 2511(b).

                                           -8-
J-S67001-17



“[I]f competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998)).

      In the case sub judice, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). As an initial

matter, we must determine whether Mother properly preserved her claims for


                                      -9-
J-S67001-17



our review.   We first note that Mother’s Rule 1925(b) statement does not

include a challenge to the trial court’s decision on any of the aforementioned

statutory grounds. Instead, Mother claimed that the trial court had erred in

terminating her parental rights, suggesting that she deserved leniency as she

was a teenager and “still prone to making irrational decisions” during the

Children’s dependency. 1925(b) statement, 6/30/17, at 1.

      However, we will not find waiver on this basis as there is no indication

in the docket that the trial court filed an order to direct Mother to file a 1925(b)

statement and inform her of the consequences of failing to raise an issue in

this statement. See In re L.M., 923 A.2d at 510 (noting that “[i]f the docket

does not show that notice of the entry of a Rule 1925(b) order was provided

to an appellant, then we will not conclude that the appellant's issues have

been waived for failure to file a Rule 1925(b) statement”).

      However, Mother has conceded that CYS presented sufficient grounds

to terminate her parental rights under Section 2511(a) as she did not include

a challenge to this issue in her statement of questions presented in her

appellate brief and failed to develop any discussion applying the statutory

grounds of Section 2511(a) to the facts of this case. We recognize that “issues

not included in an appellant's statement of questions involved … are waived.”

In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa.Super. 2017).                 In addition,

“[w]here an appellate brief fails to provide any discussion of a claim with

citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived.” Id. at 465-66

                                      - 10 -
J-S67001-17



(citations omitted). Based on both of these deficiencies, we find Mother has

waived any challenge to the trial court’s decision that there are sufficient

grounds to terminate her parental rights under Section 2511(a).

      As a result, we limit our discussion to analyze the court’s decision to

terminate under Section 2511(b), which provides as follows:

            (b) Other considerations.--The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to subsection
           (a)(1), (6) or (8), the court shall not consider any efforts by
           the parent to remedy the conditions described therein which
           are first initiated subsequent to the giving of notice of the
           filing of the petition.

23 Pa.C.S.A. § 2511(b).

      With regard to Section 2511(b), our Supreme Court has stated as

follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M. a/k/a
      L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485 (1993)], this
      Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

                                       - 11 -
J-S67001-17



In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d

753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted). Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

        In the case sub judice, in determining that termination of Mother’s

parental rights favors the Children’s needs and welfare under Section 2511(b)

of the Adoption Act, the trial court stated,

        It is also in the best interests of the child that the termination of
        parental rights be granted. Giving primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child supports the termination of rights. [I.L.H.L.] has spent his

                                       - 12 -
J-S67001-17


      entire life in foster care with the same family. He is bonded to
      that family and only knows them as his parents. [I.L.H.L.] is very
      young, but of an age where a broken bond can hurt him, and
      strong bond should be maintained. The foster parents want to
      adopt [I.L.H.L.]. Mother and Father do not have a bond with the
      child. The parents are not available now to care for the child, and
      likely will not be for some time, preventing permanency for the
      child. It is in the best interests of the child, and best meets the
      needs and welfare of the child, by granting termination of parental
      rights.

Opinion (I.L.H.L.), 6/5/17, at 11. The trial court’s opinion with respect to V.C.

contains an identical analysis.

      Moreover, we agree with the trial court’s finding that the Children’s

developmental, physical and emotional needs and welfare favor termination

of Mother’s parental rights pursuant to Section 2511(b). There was sufficient

evidence to allow the trial court to make a determination of the Children’s

needs and welfare, and as to the lack of a bond between Mother and the

Children such that the termination of parental rights would not have a

detrimental impact on them.

      The record supports the trial court’s finding that the Children did not

have any bond with Mother as V.C. has spent virtually her entire life in foster

care and I.L.H.L. has been in foster care his entire life. At the time of the

termination hearing, V.C. was nearly two years old and had been in foster care

since she was approximately six weeks old; I.L.H.L. was eight months old and

had been taken from Mother’s care at birth.

      Moreover, the Children have had minimal contact with Mother

throughout their lives. After V.C. was placed in emergency protective custody,



                                     - 13 -
J-S67001-17



Mother    expressed      no    concern     for   her   prematurely-born   child   and

demonstrated no desire to care for or visit her after moving to Louisiana with

Father in late October 2015.          N.T. at 53.      Even after Mother returned to

Pennsylvania upon Father’s extradition from Louisiana and Mother gave birth

to I.L.H.L., Mother’s visitation was inconsistent from February 2016 through

February 2017, with her last visitation occurring on February 15, 2017. Id.

at 57-64, 74-76, 79, 80. The remainder of Mother’s visits in February and

March 2017 were cancelled by her paramour, I.L., or a family member. Id.

at 76. Thereafter, in April, no notification of cancellation was even provided

by or on behalf of Mother. Id. CYS, therefore, sent Mother a letter dated

April 19, 2017 cancelling visitation pending further contact.15           Id. at 79;

Petitioner’s Exhibit 22.        Significantly, when visitation did occur, it was

observed that V.C. would become upset when she was separated from foster

mother. Id. at 57, 69, 109.

       Moreover, and more importantly, the Children are both residing together

in a pre-adoptive foster home where they have resided consistently since

being placed and are doing well. Id. at 66-67, 81. As described by Ms. Payne,

“They are very, very bonded to [foster parents]. They are bonded to each

other. They are bonded to their extended family. I’ve seen them have dinner,

interact, play. They love each other.” Id. at 81. Similarly, Ms. Laubach-

Huerta, who had the opportunity to observe V.C. with her foster parents
____________________________________________


15Notably, Mother had also not had any contact with CYS since February 15,
2017. N.T. at 76, 79.

                                          - 14 -
J-S67001-17



testified, “She’s well[-]adjusted and happy, and I don’t have any concerns.”

Id. at 110. Ms. Laubach-Huerta further confirmed the existence of a bond

between the Children and between V.C. and her foster parents and V.C. Id.

Likewise, Ms. Croll related how the guardian of Mother’s sister, who was in the

process of being considered as a kinship resource, recognized the closeness

of the relationship between V.C. and her foster parents. Mr. Croll recounted,

“As soon as [the guardian] had met the foster parents, she said there was no

way she could take V.C. because she realized how bonded V.C. was to her

foster parents, and she said they loved her, cared for her, and she didn’t want

to interrupt that. . . .” Id. at 39-40.

      While Mother may profess to love the Children, a parent’s own feelings

of love and affection for a child, alone, will not preclude termination of parental

rights.   In re Z.P., 994 A.2d at 1121. This Court has emphasized that “a

child’s life cannot be held in abeyance while a parent attempts to attain the

maturity necessary to assume parenting responsibilities. The court cannot

and will not subordinate indefinitely a child’s need for permanence and

stability to a parent’s claims of progress and hope for the future.”         In re

Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super. 2006). Rather, “a parent’s

basic constitutional right to the custody and rearing of his child is converted,

upon the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super.




                                      - 15 -
J-S67001-17



2004) (citation omitted).   The Children have been in care essentially their

entire lives and are entitled to permanency.

     Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a) and (b).

     Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2017




                                    - 16 -